DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.
Response to Amendment
The amendments filed with the written response received on March 4, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 21-24, 27-29, and 31 have been amended; claims 1-20, 25-26, 35, and 38-39. Accordingly, claims 21-24, 27-34, and 36-37 are pending in this application, with an action on the merits to follow regarding claims 21-24, 27-34, and 36-37.
Because of the applicant's amendment, the following in the office action filed September 4, 2020, are hereby withdrawn:
Objections to the drawings;
Previous claim rejections under 35 USC 112(a).
Double Patenting
Examiner notes Applicant has as not addressed the substance of the Double Patenting rejection and requests to keep the rejection in abeyance until indication of allowable subject matter (see Remarks, p. 12).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 27-34 and 36-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 12-22 of co-pending Application No. 15/898885 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-22 of the reference application claim the same method of claims 21-34 of the instant application, and claims 1 and 10 of the reference application claims the garment of claims 36-37 of the instant application, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specification
The amendment filed March 4, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no Applicant has amended page 5, line 13 to recite, “ In some aspects, the circumferential portion is adapted to provide different circumferential compression values at the plurality of different axial locations when the circumferential portion is stretched when worn by a typical wearer and wherein the circumferential compression values first decrease then increase then decrease along at least one group of four successive axial locations of the plurality of different axial locations.”  However, originally, the specification recited “three successive axial locations” and the specification does not provide support for four successive axial locations.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 21, 23, and 27 are objected to because of the following informalities:
Claim 21 should recite, “… determining a garment compressive force F required to provide said desired degree of circumferential compression P given a circumferential length of the compression garment in a stretched state U, said circumferential length of the compression garment in [[a]] the stretched state U corresponding to data in said size chart…”;
Claim 21 should recite, “determining a circumferential length of the compression garment in a relaxed state through said degree of elongation, said circumferential length of the compression garment in [[a]] the
Claim 23 should recite, “... [[a]] the in stretched state as worn by [[a]] the 
Claim 27 should recites, “…compressive force F required to provide said desired different degrees of circumferential garment compression, P, exerted on [[a]] the the desired circumferential garment compression in kPa, F = the garment compressive force in N/cm and U = body part circumference in centimeters (cm)the stretched state and the size chart, and wherein said step b) of making cuts is based on said calculating.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 22 recites, “wherein said circumferential fabric lengths both increase then decrease and then increase along at least four successive axial locations of said different axial locations.”  However, originally, the claim and the written description originally recited “three successive axial locations” and the specification, as originally filed, does not provide support for “at least four successive axial locations” and therefore this limitation fails to comply with the requirement for written description.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 and 27-31 (and claims 32-34 and 37 at least for depending on a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21, 23-24, and 27 are indefinite as each recites, “a/the typical wearer”.  As bodies vary by age, gender, and species, it is unclear how one having ordinary skill in the art can ascertain what encompasses a typical wearer as “a typical wearer” has not been defined. The limitations has not made clear in what way the wearer is “typical”. Typical could refer to age, interest (for example athletes), gender, or a variety of other attributes.  Examiner respectfully suggests amending to delete the term “typical”.  
Claim 22 is indefinite as it recites, “wherein said step c) includes forming said compression garment portion to have said plurality of circumferential fabric lengths at said different axial locations, characterized in that said circumferential fabric lengths both increase then decrease and then increase along at least four successive axial locations of said different axial locations.”  As this limitation is considered new matter, it is unclear as to what the metes and bounds of the claim are.  Based on the original disclosure of at least three successive axial locations, Examiner respectfully suggests amending to recite, “wherein said step c) includes forming said compression garment portion to have said plurality of circumferential fabric lengths at said different axial locations, characterized in that said circumferential fabric lengths increase from a first axial location to a second axial location and decreases from the second axial location to a third axial location 

Claim 28-30 are indefinite as it is unclear how the steps of claims 28-30 relate to step a) from claim 21 which is determining a plurality of lengths through a series of actions.  It is unclear if the actions of step a) of claim 21 are performed to produce a model circumferential garment portion, and then the steps are repeated on the model garment portion or if a model garment portion is made and then the recited actions of step a) of claim 21 are performed.  It is unclear how the forming a model garment, measuring it, and measuring the compression are used to determine a given length as Applicant has not made the connection as to how doing the steps of claims 28-30 determine the circumferential fabric lengths of claim 21.    Examiner respectfully requests further clarification.   Depending on the use of the model garment portion, amendments to claims 28-29 may be necessary.  For example, many of the actions repeated in claims 28-29 may be unnecessary if such actions already in claim 21.
Claim 29 is indefinite as it recites, “determining fabric compressive force f at each said axial location using a stress-strain curve of said stretchable single layer woven fabric and said calculated degrees of elongate at each said axial location; determining a seam correction factor… determining a required garment compressive force F… converting said garment compressive force F to a required fabric compressive force f….”  For each bolded portion, it is unclear if proper antecedent basis is being used.  For example, “a stress-strain curve” was already recited in claim 21 and it is unclear if Applicant is referring to the same stress-strain 
Claim 31 is indefinite as it recites, “wherein said step a) is based on stress-strain characteristics of said single layer stretchable woven fabric, said size chart and a desired compression class at each of a plurality of said different axial locations.”  First, as claim 21 recites, “a) determining… based in part of a size chart of said compressing garment” and  “determining a degree of elongation of said fabric compressive force f using a stress-strain curve of said fabric”, it is unclear if the first two parts of claim 31 further limit claim 21.  Further, it is unclear as to what “a desired compression class” is.  Desired compression classes are disclosed on p. 30 of the specification, but while examples are given, Applicant has disclosed that there are multiple conventions of classes, and therefore it is unclear how determining circumferential lengths is based on size charts and desired compression class.  Examiner respectfully suggests amending to recite, “wherein said desired different degrees of circumferential compression P at different axial locations different compression classes at each 
An effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Allowable Subject Matter
Claims 21-24, 27-34, and 36-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Examiner notes claim 22 would also need to be rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a).
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable over the prior art of record as none of them, alone or in combination, disclose the general conditions of claim 21. The closest prior art is Jobst (US 2816361) and Tulin (US 2014/0165265). Neither Jobst nor Tulin teach the method for manufacturing the compression garment including the action of determining a garment compressive force F required to provide said desired degree of circumferential compression P given a circumferential length of the compression garment in a stretched state U, said circumferential length of the compression garment in a stretched state U corresponding to data in said size chart.  Modifying Jobst or Tulin to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowable.
Response to Arguments
Applicant’s arguments, see pages 19-21 of the Remarks, filed March 4, 2021, with respect to the rejection(s) of claim(s) 21-24, 27-34 and 36-37 under 35 USC 103 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732